MEMORANDUM OF DECISION
Plaintiffs appeal from a judgment entered in Superior Court (Sagadahoc County) on a jury verdict for defendant. Plaintiff Herbert Barry, Jr., sued for injuries arising out of a collision between the automobiles driven by him and defendant, alleging that the collision resulted from defendant’s negligence. Herbert’s mother joined as plaintiff seeking to recover her damages related to his injuries. The jury found defendant “not guilty of negligence which was a proximate cause of the accident.” The sole issue on appeal is whether the presiding justice erred in denying plaintiffs’ motion for judgment n. o. v. See Rule 50(b), M.R.Civ.P. On our review of that ruling, “the verdict stands unless manifestly wrong and we take the evidence in the light most favorable to the successful party.” Ogden v. Libby, 159 Me. 485, 485-86, 195 A.2d 414, 414-15 (1963). The evidence was plainly sufficient to warrant the jury’s verdict.
The entry will be:
Appeal denied.
Judgment affirmed.
GLASSMAN, J., did not sit.